                                                                      1
                                                                      2                                                                  JS-6
                                                                      3
                                                                      4
                                                                      5
                                                                      6
                                                                      7
                                                                      8
                                                                                               UNITED STATES DISTRICT COURT
                                                                      9
                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                     10
                 Tel. No.: (213) 383-2800 | Fax No. (213) 382-9529




                                                                     11
                                                                          JIM HENSLEY,                      )CASE NO: 2:17-cv-08422 AB (Ex)
KESSEL & ASSOCIATES
                          500 S. Grand Avenue, Suite 1640




                                                                     12
                           Los Angeles, California 90071




                                                                                                            )Courtroom: 7B
                                                                     13                     Plaintiff,      )District Judge: Andre Birotte, Jr.
                                                                     14
                                                                                                            )Magistrate Judge: Charles F. Eick
                                                                                vs.                         )
                                                                     15                                     )[PROPOSED] JUDGMENT ON
                                                                     16   CITY OF PORT HUENEME, a           )DEFENDANTS’ MOTION FOR
                                                                          California governmental entity;   )SUMMARY JUDGMENT
                                                                     17   CARMEN NICHOLS, an                )
                                                                     18   individual, and TOM FIGG, an      )
                                                                          individual, and DOES 1 through 7, )
                                                                     19
                                                                          Inclusive,                        )
                                                                     20                                     )
                                                                                            Defendants.     )
                                                                     21
                                                                                                            )
                                                                     22                                     )
                                                                     23                                     )
                                                                                                            )
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                                                                 1
                                                                     28 CASE NO: 2:17-cv-08422 AB (Ex)
                                                                          [PROPOSED] JUDGMENT ON DEFENDANTS’ MOTION FOR SUMMARY
                                                                          JUDGMENT
                                                                      1         The Motion for Summary Judgment or, in the alternative, Motion for

                                                                      2 Summary Adjudication of Defendants, CITY OF PORT HUENEME, CARMEN
                                                                      3
                                                                          NICHOLS, and TOM FIGG, came on for hearing before this Court, on May 3, 2019,
                                                                      4
                                                                      5 at 9:00 a.m. in Courtroom 7B located at 350 W. First Street, Los Angeles, California
                                                                      6
                                                                          90012, the Honorable Andre Birotte, Jr., District Court Judge Presiding.
                                                                      7
                                                                      8
                                                                                This Court, having read and considered the supporting points and authorities

                                                                      9 and evidence, having heard the arguments of counsel, and good cause appearing
                                                                     10
                                                                          therefore, HEREBY ORDERS AND DECREES that Defendants’ Motion for
                 Tel. No.: (213) 383-2800 | Fax No. (213) 382-9529




                                                                     11
KESSEL & ASSOCIATES




                                                                     12 Summary Judgment is GRANTED.
                          500 S. Grand Avenue, Suite 1640
                           Los Angeles, California 90071




                                                                     13
                                                                                This Court further ORDERS AND DECREES that:
                                                                     14
                                                                                1. Judgment be entered against Plaintiff, JIM HENSLEY, and in favor of
                                                                     15
                                                                     16            Defendants, CITY OF PORT HUENEME, CARMEN NICHOLS, and
                                                                     17
                                                                                   TOM FIGG ;
                                                                     18
                                                                     19         2. Plaintiff , JIM HENSLEY, will take nothing by the Complaint and this
                                                                     20            action will be dismissed with prejudice in its entirety; and
                                                                     21
                                                                                   //
                                                                     22
                                                                     23            //
                                                                     24
                                                                                   //
                                                                     25
                                                                     26            //
                                                                     27
                                                                                                                    2
                                                                     28 CASE NO: 2:17-cv-08422 AB (Ex)
                                                                          [PROPOSED] JUDGMENT ON DEFENDANTS’ MOTION FOR SUMMARY
                                                                          JUDGMENT
                                                                      1        3. Defendants, CITY OF PORT HUENEME, CARMEN NICHOLS, and

                                                                      2          TOM FIGG, are the prevailing party and will recover from Plaintiff costs
                                                                      3
                                                                                 of suit.
                                                                      4
                                                                      5 IT IS SO ORDERED.
                                                                      6
                                                                      7
                                                                      8
                                                                          DATED: May 28, 2019               By: ________________________________
                                                                                                             The Honorable André Birotte Jr.
                                                                      9                                      United States District Court Judge
                                                                     10
                 Tel. No.: (213) 383-2800 | Fax No. (213) 382-9529




                                                                     11
KESSEL & ASSOCIATES
                          500 S. Grand Avenue, Suite 1640




                                                                     12
                           Los Angeles, California 90071




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                                                               3
                                                                     28 CASE NO: 2:17-cv-08422 AB (Ex)
                                                                          [PROPOSED] JUDGMENT ON DEFENDANTS’ MOTION FOR SUMMARY
                                                                          JUDGMENT
